Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
	Claims 8-10 are allowed.
Applicant’s independent claim 8 recites a particular combination of elements, which is neither taught nor suggested by the prior art. Bywater, Quesada, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However Bywater and Quesada do not teach a locking assembly, comprising a linear actuator, a lockbolt subassembly comprising a latch, a bolt housing, a lockbolt, a link lever spring subassembly comprising a link, lever, a short link, a long link, and a spring, wherein the linear actuator is moveable between an unlocked and a locked position, wherein the unlocked position comprises an extension of the linear actuator toward the lever such that the lever rotates clockwise about a pivot point and moves the long link toward the linear actuator, and rotation of the latch from the locked position, and retraction of the lockbolt. The prior art teaches a locking assembly with many of the same components, but fails to teach the linear actuator being moveable between an unlocked and a locked position, wherein the unlocked position comprises an extension of the linear actuator toward the lever such that the lever rotates clockwise about a pivot point and moves the long link toward the linear actuator, and rotation of the latch from the locked position, and retraction of the lockbolt. Moreover, one of ordinary skill in the art would not have been motivated to 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675